 1   SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
 2   42 N. Sutter Street, Suite 400
 3   Stockton, California 95202
     Telephone: (209) 948-9384
 4   Facsimile: (209) 948-0706
 5   Attorney for Plaintiff
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
                                        SACRAMENTO BRANCH
10
11
12   KATHRANE MARIE HUNT,                               Case No.: 2:19-cv-00421-AC

13                  Plaintiff,

14   vs.                                                STIPULATION AND [proposed] ORDER
                                                        EXTENDING PLAINTIFF’S TIME TO
15                                                      FILE A MOTION FOR SUMMARY
     ANDREW SAUL,
     Commissioner of Social Security,                   JUDGMENT/REMAND
16
17
                    Defendant
18
19
            IT IS HEREBY STIPULATED by and between the parties, through their respective
20
21   undersigned attorneys, with the approval of the Court, that Plaintiff’s time to file a Motion for

22   Summary Judgment in the above-referenced case is hereby extended to the new due date of
23
     October 3, 2019.
24
            This extension (30 days) is requested because the brief writer has an extremely heavy
25
     briefing calendar and the transcript is extremely large, therefore, she will need additional time to
26
27   review the transcript prior to filing the Motion for Summary Judgment.

28   ///
 1   DATED: September 4, 2019   /s/ Shellie Lott
                                Shellie Lott
 2                              Attorney for Plaintiff
 3
 4
     DATED: September 4, 2019   McGREGOR W. SCOTT
 5                              United States Attorney
 6                              DEBORAH LEE STACHEL
                                Regional Chief Counsel, Region IX
 7
                                /s/ Ben A. Porter
 8
                                BEN A. PORTER,
 9                              (As authorized via Phone by
                                 Theophous Reagans on 9/3/19)
10                              Special Assistant U S Attorney
                                Attorneys for Defendant
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1   SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
 2   42 N. Sutter Street, Suite 400
 3   Stockton, California 95202
     Telephone: (209) 948-9384
 4   Facsimile: (209) 948-0706
 5   Attorney for Plaintiff
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
                                         SACRAMENTO BRANCH
10
11
12   KATHRANE MARIE HUNT,                                 Case No.: 2:19-cv-00421-AC

13                  Plaintiff,

14   vs.                                                  [proposed] ORDER EXTENDING
                                                          PLAINTIFF’S TIME TO FILE A MOTION
15                                                        FOR SUMMARY JUDGMENT/REMAND
     ANDREW SAUL,
16   Acting Commissioner of Social Security,

17
                    Defendant
18
19
             Pursuant to the stipulation of the parties for a requested first extension of Plaintiff’s time
20
     to file a Motion for Summary Judgment/Remand, the request is hereby APPROVED.
21           Plaintiff shall file her Motion for Summary Judgment/Remand on or before October 3,
22   2019.
23           SO ORDERED.
24
25   DATED: September 4, 2019

26
27
28
